DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 1/18/2021, has been entered and carefully considered. Claims 48 and 65 are amended, and claim 49 is canceled. Claims 48 and 50-67 are currently pending.

					Response to Arguments
Applicant’s arguments, filed on 1/18/2021, pages 7-9, with respect to claims 48 and 65 that Balachandran does not disclose the limitation “a timer that is initiated when the UE enters a RRC connected mode”, which is incorporated from now canceled claim 49. The arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Xia et al.

Applicant’s arguments, filed on 1/18/2021, pages 7-9, with respect to claims 55, 60, 66 and 67 under 35 U.S.C. 102(a)(2) rejection have been fully considered but they are not persuasive. 
Applicant argues that “Kim generally discloses an access barring scheme to prevent UEs from establishing an RRC connection with the network under congestion 
Regarding the argument, the examiner notes, when the network is under congestion conditions, it does not mean the UE is not RRC connected. Kim [0187-0189] Fig. 11 illustrates an example of applying Extended Access Barring (EAB) to resolve congestion caused by MTC devices. As shown in Fig. 11 when the network is congested, the eNodeB transmits system information to the RRC layer and NAS layer of the MTC device including EAB information. That is the MTC device 100 is RRC layer and NAS layer connected to the network node as shown in Fig. 3. [0139] In general, if the core network performs the NAS level congestion control, a back-off timer value is transmitted to a UE in a connected mode. In this case, the UE does not request an EMM/GMM/(E)SM signal to the network until the back-off timer expires. Furthermore, Applicant’s specification [0012] describes the summary of the invention “is a need for an access barring technique that reduces or prevents network congestion in RRC connected mode.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 55-64 and 66-67 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al., (US2019/0141609), hereinafter Kim. 

Regarding Claim 55, Kim teaches A method of barring access of a station in a radio resource control (RRC) connected mode to a radio access network (RAN) (Figs. 12 and 13 describe a method of performing access class barring (ACB) when in the RRC connected state), the method comprising: 
receiving configuration information, from the RAN, which is indicative of whether the access barring in the RRC connected mode is omitted (Para. 0187-0189, 0204] Figs. 11-13 shows a method to resolve congestion caused by MTC devices which are connected to the network. The MTC device receiving system information including EAB information including access control parameters from the eNodeB, which indicates whether a MTC device should apply Extended Access Barring (EAB). The access control parameters indicating on/off (skip/pas) of barring of an access control (i.e., whether the EAB is omitted) in the RRC connected mode); performed according to access barring parameters dedicated to the RRC connected mode ([Para. 0204, 0212-0214] the CIoT device (or UE) receives Access control parameters during the RRC 
and conditionally performing access barring in the RRC connected mode depending on the configuration information ([Para. 0226] Fig. 12, the wireless device 100 performs barring check of the access control (conditionally) based on the indication/information. As a result of performing the barring check, in the case that an access to a network or a cell is barred).

Regarding Claim 56, Kim further teaches wherein the configuration information is represented by at least two bits ([Para. 0070, 0188, 0204, 0213] the SIB may further include a bitmap (0 to 9) for access classes (i.e., at least two bits) with the left most bit indicating AC 0 and the next bit indicating AC 1).  

Regarding Claim 57, Kim further teaches wherein the configuration information is received in system information (SI) broadcasted by the RAN ([Para. 0149-0154] Fig. 7, UEs receive access class barring (ACB)-related information through system information block (SIB) from eNodeB (i.e., RAN) in the connected state).

Regarding Claim 58, Kim further teaches wherein the configuration information is received from a master information block (MIB) of the RAN and/or a system information block (SIB) of the RAN. ([Para. 0204] the barring information is receive from eNB through MIB or SIB).

Regarding Claim 59, Kim further teaches wherein the configuration information is received during establishing the RRC connected mode from the RAN in signaling dedicated to the station ([Para. 0053-0054] when UE transition from RRC idle  state to RRC connected state (during establishing RRC connected mode), UE transmits an RRC connection request message to eNodeB. [Para. 0147-0154] describe during establishing the RRC connection, the UEs receive access class barring (ACB)-related information through system information block (SIB) from eNodeB (i.e., RAN), and perform access barring check to determine whether transmit the RRC connection request message).
  
Regarding Claim 60, Kim teaches A method of barring access of a station in a radio resource control (RRC) connected mode to a radio access network (RAN) (Figs. 12 and 13 describe a method of performing access class barring (ACB) when in the RRC connected state), the method comprising: 
establishing the RRC connected mode with the RAN ([Para. 0037, 0052] When a user first turns on the power of UE, the UE first searches for a proper cell, establishes an RRC connection in the corresponding cell); and 


Regarding Claim 61, Kim further teaches wherein the predefined configuration information is hardcoded at the station and/or specified by a technical standard that is implemented by the station. ([Para. 0155, 0162] the access barring check for different access classes is allocated to the UE and is stored in each USIM of the UE (i.e., hardcoded in the USIM of the UE) based on 3GPP technical standard [0061]).

Regarding Claim 62, Kim further teaches wherein equivalence between access barring parameters for the RRC idle mode and the access barring parameters for the RRC connected mode is specified by a technical standard that is implemented by the station ([Para. 0139, 219-227, 232-0243] Figs. 12 and 13, The access control based on the indication/information indicating to apply the access control for the CIoT provided from the base station 100 and the parameter information in relation to the access control (e.g., Access control parameters for CIoT) supporting wireless device (CIoT device) in both RRC connected mode and RRC idle mode is specified by 3GPP TS standard [0061, 0121]). 

Regarding Claim 63, Kim further teaches wherein one or more of the access barring parameters for the RRC connected mode are predefined. ([Para. 0139, 0204, 0219-0227, 0232-0243] the access control parameters forwarded by the eNB are predefined. Figs. 12 and 13, The access control based on the indication/information indicating to apply the access control for the CIoT provided from the base station 100 and the parameter information in relation to the access control (e.g., Access control parameters for CIoT) supporting wireless device (CIoT device) in both RRC connected mode and RRC idle mode is predefined by 3GPP TS standard [0061, 0121]). 

Regarding Claim 64, Kim further teaches wherein the access barring parameters for the RRC connected mode include at least one of a barring time, a barring factor, and a barring bitmap ([Para. 0150] ac-BarringTime Represents time 

Regarding Claim 66, the claim is interpreted and rejected for the same reason as set forth in claim 55 above as being anticipated by Kim. Kim further teaches A device for barring access of a station in a radio resource control (RRC) connected mode to a radio access network (RAN) (Figs. 12 and 13 describe a wireless device 100 performs access class barring (ACB) when in the RRC connected state), the device comprising: processing circuitry; memory containing instructions executable by the processing circuitry ([Para. 0155, 0284] Fig. 14, wireless device 100 includes processor 101 perform the methods according to the ACB-related information (i.e., instruction) stored in memory 102).

Regarding Claim 67, the claim is interpreted and rejected for the same reason as set forth in claim 60 above as being anticipated by Kim. Kim further teaches A device for barring access of a station in a radio resource control (RRC) connected mode to a radio access network (RAN) (Figs. 12 and 13 describe a wireless device 100 performs access class barring (ACB) when in the RRC connected state), the device comprising: processing circuitry; memory containing instructions executable by the processing circuitry ([Para. 0155, 0284] Fig. 14, wireless device 100 includes processor 101 .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
s 48, 51, 54 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Huang-Fu et al., (US2018/0199263), hereinafter Huang-Fu, and further in view of Xia et al. (US Pat. Pub No. 2020/0275377) hereinafter Xia. 

Regarding Claim 48, Huang-Fu teaches A method of barring access of a station in a radio resource control (RRC) connected mode to a radio access network (RAN) ([Para. 0024-0027] describes an invention that provides a new access control procedure (such as application specific barring (ACDC) [0040]) can implement steps of barring determination while UE in connected state as shown in Figs. 1 and 2, where the UE 114 connected to a serving base station (NB 115) of a radio access network (RAN) 120 (a RRC connected mode).  In the radio network access (RAN) the RRC module 133 of the UE 114 communicates with NB 115 in radio resource control (RRC) protocol layer (e.g., depicted by dashed line 143)), the method comprising: 
maintaining one or more timers (i.e., when the timer is running) when the station is in the RRC connected mode ([Para. 0031, 0034-0035, 0042] Figs. 4 and 5, show while the UE is in the RRC connected mode, the base station provides access control parameters including a timer start values.  Fig. 8, shows the UE starting a timer for barred decision, and while the timer is running (maintaining the timer) for a barring decision during the UE is RRC connected); and conditionally performing access barring in the RRC connected mode ([Para. 0041-0042] Fig. 8, at step 803, the UE checks whether the ACAT has a barring timer running (condition), then, the access is barred at step 805)), wherein a condition for performing the access barring includes expiry of at least one of the one or more timers ([Para. 0043] Fig. 9, In step 901, the UE detects that the barring 
	Huang-Fu does not disclose wherein at least one of the one or more timers is initiated upon establishing the RRC connected mode with the RAN.
	Xia teaches wherein at least one of the one or more timers is initiated upon establishing the RRC connected mode with the RAN ([Para. 0067-0069] Fig. 2A describes the terminal device starts a timer upon the terminal device determines that the RRC connection to the base station is established. 
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of access control from Huang-Fu and the teaching of starting timer upon RRC connection is established from Xia to improve network resource utilization of the cell.

Regarding Claim 51, the combination of Huang-Fu and Xia, Huang-Fu further teaches comprising receiving configuration information from the RAN, the configuration information (system information) being indicative of a duration of at least one of the one or more timers ([Para. 0042] the timer for a barring decision is set between zero to a maximum barring timer value (duration of a timer)).

Regarding Claim 54, the combination of Huang-Fu and Xia, Huang-Fu further teaches wherein the access barring is performed according to access barring 

Regarding Claim 65, the claim is interpreted and rejected for the same reason as set forth in claim 48 above as being unpatentable over Huang-Fu in view of Xia. Huang-Fu further teaches A device for barring access of a station in a radio resource control (RRC) connected mode to a radio access network (RAN), the device comprising: processing circuitry; memory containing instructions executable by the processing circuitry ([Para. 0028-0030] Fig. 2 shows a block diagram of a user equipment (UE) 201 that supports certain embodiments of the present invention. UE 201 comprises memory 211 contains program instructions executed by a processor 212 including the function modules and circuits for access barring in RRC connected mode). 

7.	Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Huang-Fu in view of Xia as applied to claim 48 above, and further in view of Marinier et al. (US Pat. Pub No. 2011/0021154) hereinafter Marinier. 

Regarding Claim 50, the combination of Huang-Fu and Xia does not disclose wherein at least one of the one or more timers is initiated upon expiry of a timing advance for uplink synchronization with the RAN.

It would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Huang-Fu, Xia and Marinier to improve achievable throughput and coverage of LTE-based radio access systems.

8.	Claims 52-53 are rejected under 35 U.S.C. 103 as being unpatentable over Huang-Fu in view of Xia as applied to claim 48 above, and further in view of Kim et al. (US Pat. Pub No. 2019/0166576) hereinafter Kim576. 
Regarding Claim 52, the combination of Huang-Fu and Xia does not disclose wherein at least one of the one or more timers counts cycles of an extended discontinuous reception (eDRX).
Kim576 teaches wherein at least one of the one or more timers counts cycles of an extended discontinuous reception (eDRX). ([Para. 0131, 0139, 0192] a drx-InactivityTimer timer counts the eDRX cycle as shown in Fig. 5 for receiving paging during an RRC connection establishment process).


Regarding Claim 53, the combination of Huang-Fu and Xia does not disclose wherein at least one of the one or more timers includes an inactivity timer that triggers the eDRX.
Kim576 further teaches wherein at least one of the one or more timers includes an inactivity timer that triggers the eDRX. ([Para. 0139] describes a network-inactive time window (inactivity timer) overlaps the eDRX (triggers the eDRX) for receiving paging).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of access control from Huang-Fu and Xia, and the DRX timer from Kim576 to increase transmission rate and improve security performance.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 2019/0268827, Kim et al. discloses Method for transmitting rrc message and wireless device.
US 2017/0311284, Mallick et al. discloses Paging procedures for user equipment requiring coverage extension.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/PETER K MAK/Examiner, Art Unit 2413
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413